Mr. J. Heyueneeldt
delivered the opinion of the Court.
Mr. Ch. J. Murray concurred.
The prior possession of Williams, the plaintiff’s grantor, was sufficient to maintain a recovery in ejectment.
Nor is it affected by the occupation of Palmer, which is explained by proof of his tenancy under Williams, up to the fire of May, 1851. The fair deduction from the record is, that at that period, the tenancy of Palmer ceased, and, consequently, Williams was entitled to possession, and the acts of Shattuek, as his agent, removes any idea of his abandonment of the premises.
The only effect of the deed from the Street Commissioner to *the defendant, was to explain the [211] latter’s possession, and so far by admitting its validity, its introduction was a direct benefit to the defendant, for, without it, plaintiff would have been entitled to recover mesne profits for the whole time of the defendant’s occupation. No demand of the premises was necessary, because the parties did not bear the relation of landlord and tenant. The plaintiff was as much entitled to recover the improvements, which were fixtures, as the land.
There is no error in the record, and the judgment is affirmed.